Citation Nr: 1326142	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  12-35 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Whether a May 1946 initial rating decision assigning a noncompensable evaluation for post-operative hemorrhoids and a February 1948 rating decision continuing the noncompensable evaluation should be reversed or revised on the basis of clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO determined that the May 1946 and February 1948 rating decisions with regard to the evaluation assigned for the Veteran's post-operative hemorrhoids did not contain CUE.

The Board notes that the Veteran's representative has characterized the issue as entitlement to an earlier effective date for noncompensable hemorrhoids.  However, the Veteran filed a claim in September 2010 alleging CUE in May 1946 and February 1948 rating decision, and the issue has been adjudicated as CUE rather than entitlement to an earlier effective date.  Moreover, the Veteran has already been granted the earliest possible date for the grant of service connection.  In this regard, service connection has been established as of March 5, 1946, which is the date following his separation from military service.  If a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Additionally, in the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that, if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error.  As discussed below, the Veteran did not appeal either rating decision, and they became final.  Thus, there is no legal basis for an earlier effective date for the grant of service connection.  Likewise, a compensable evaluation has not been granted; there cannot be an earlier effective date for claim for a benefit not yet granted.  Accordingly, the Board has characterized the issue as reflected on the title page.

The Board has reviewed the Virtual VA and VBMS electronic claims files.  However, the electronic records are either duplicative or not relevant to the issue being decided herein.

To the extent that the Veteran or representative may be arguing that the Veteran is currently entitled to a compensable evaluation for his hemorrhoids, the Board notes that the issue of an increased evaluation has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction of the issue, and it is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 1946 rating decision, the RO granted service connection for post-operative hemorrhoids and assigned a noncompensable evaluation effective from March 5, 1946.  The Veteran was notified of the decision, but he did not appeal or submit new and material evidence within the one-year appeal period.

2.  In a February 1948 rating decision, the RO continued the noncompensable evaluation for the Veteran's post-operative hemorrhoids.  The Veteran was notified of the decision, he but did not appeal or submit new and material evidence within the one-year appeal period.

2.  Additional service treatment records from the Office of the Adjutant General were received in June 1948.  In a rating decision issued later that month, the RO continued the noncompensable evaluation and found that this evidence did not warrant a change in the evaluation or constitute pertinent evidence not on file when the previous decision was made.  No pertinent service treatment records in existence at the time of the initial decision were later received.

3.  The May 1946 and February 1948 rating decisions do not contain outcome-determinative error in applying the law extant at the time to the facts before the adjudicators.


CONCLUSIONS OF LAW

1.  The May 1946 and February 1948 rating decisions assigning an initial noncompensable evaluation for post-operative hemorrhoids and continuing the noncompensable evaluation, respectively, are final.  38 U.S.C. § 709 (1946); Veterans Regulation No. 2(a), Part II, Par. III; Veterans Affairs Regulation 1008 (effective Jan. 25, 1936 through Dec. 31, 1957).

2.  The May 1946 and the February 1948 rating decisions do not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

However, these requirements are not applicable to requests for revision or reversal of a final decision based on CUE because the matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).


Law and Analysis

Generally, a decision of the RO that is not timely appealed becomes final and binding based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).  An exception to this finality rule occurs when CUE is found in a prior RO decision.  If the evidence establishes such CUE, the prior decision will be reversed or revised; a finding of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(a), 3.105(a).

In order to establish CUE in a prior decision, the requirements of a three-pronged test must be met: (1) either the facts known at the time of the decision being attacked on the basis of CUE were not before the adjudicator or the law then in effect was incorrectly applied; (2) an error occurred based on the record and the law that existed at the time; and (3) had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008) (citing Grover v. West, 12 Vet. App. 109, 112 (1999)); see also Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

CUE is a very specific and rare kind of "error" in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  For the reasons discussed below, the Board finds that the Veteran has not met this burden.

The Veteran contends that the May 1946 and February 1948 rating decisions assigning an initial noncompensable evaluation for post-operative hemorrhoids and continuing the noncompensable evaluation, respectively, contain CUE.  In the September 2010 claim, the Veteran indicated that the "VA examiner clearly erred in his examination" and misdiagnosed his disorder, which resulted in the failure to receive a compensable evaluation in the initial May 1946 decision.  He noted that he would have had ongoing symptoms since the surgery at the time of examination, noting such contention was supported by the submission of his current doctor in relation to another claim (Dr. C.G., initials used to protect privacy), as well as general medical knowledge.  He also argued that, at the time of the February 1948 decision, VA erred by not scheduling him for an examination in connection with his increased rating claim, which would have revealed symptomatology entitling him to a compensable evaluation.  He noted that VA's errors in both instances "deprived [him] of his due rights and additional benefits."

In the June 2012 notice of disagreement, the Veteran's representative continued to present the Veteran's argument that the VA misdiagnosed his rectal protrusions as hemorrhoids.  He also stated that, even accepting the diagnosis as hemorrhoids at that time, the Veteran had residual symptoms similar to hemorrhoids (large rectal protrusions, frequent in nature) that warranted a compensable evaluation.  

In the December 2012 substantive appeal (VA Form 9), the Veteran reiterated his assertions of misdiagnosis at separation and by VA thereafter, as well as his contention that he was entitled to a compensable evaluation based on symptoms at the time of the initial rating decision.  He indicated that, while he could not "account for any VA documents or examination reports that might indicate that [he] did not have [certain residual] problem[s] at discharge or at a VA exam," he did in fact have such problems at that time.

By way of background, the Veteran filed his original claim for compensation in March 1946 for service connection for "hemorrhoids."  In the Notice of Assignment of C-Number issued that same month, it was noted that the record contained the Veteran's separation examination.  In a May 1946 rating decision, the RO granted service connection for post-operative hemorrhoids and assigned a noncompensable rating from March 5, 1946, which was the day after his separation from service.  In the decision, the date of the last examination was noted as "service records."

In a February 1948 rating decision, the RO continued the noncompensable evaluation.  A worksheet accompanying the decision shows that the date of the last examination was again service records.  The Veteran was notified of both decisions, but he did not initiate an appeal or submit new and material evidence within the one-year appeal period in either instance.  Additional service treatment records from the Office of the Adjutant General were received in June 1948.  In a rating decision issued later that month, the RO continued the noncompensable evaluation and found that this evidence did not warrant a change in the evaluation or constitute pertinent evidence not on file when the previous decision was made.  The Board notes that review of the service treatment records associated with the claims file shows additional medical cards may have been received in 1950.  However, review of such records reveals that they are not pertinent to the question at issue and do not indicate a different outcome as to the rating assigned.  Thus, both rating decisions at issue became final.  See 38 U.S.C. § 709 (1946); Veterans Regulation No. 2(a), Part II, Par. III; Veterans Affairs Regulation 1008 (effective Jan. 25, 1936 through Dec. 31, 1957) [currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104; 20.302; 20.1103 (2012)].

The next correspondence VA received from the Veteran was a March 2001 claim for residuals of the in-service hemorrhoidectomy (stenosis).  In a December 2009 rating decision, the RO granted service connection for incontinence and dysfunction of the sphincter and assigned a 30 percent evaluation effective from March 30, 2001.  A June 2010 rating decision later increased the evaluation to 60 percent effective from the same date.  In an August 2010 response, the Veteran indicated that the action taken in the subsequent rating decision satisfied his pending appeal.  During the following month, the Veteran filed the CUE claim currently before the Board.

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  As previously noted, to the extent the record indicates that this appeal is also in regard to a claim for an earlier effective date for post-operative hemorrhoids (see, e.g., July 2013 representative brief), the Board notes that the Veteran is in receipt of service connection at a noncompensable evaluation effective from the day following discharge from service, which is the earliest possible effective date.  The Veteran did not appeal the assigned rating following the May 1946 and February 19478 rating decisions, and he has not been granted a compensable evaluation as of the date of this decision.  Thus, the rating cannot be disturbed in the absence of CUE.  

VA law applicable at the time of the May 1946 and February 1948 rating decisions assigned evaluations for hemorrhoids, external or internal, under Diseases of the Digestive System in The Schedule for Rating Disabilities, 1945 Edition, Diagnostic Code 7336 (effective April 1, 1946).  Under these provisions, a noncompensable rating was assigned for mild or moderate hemorrhoids.  A 10 percent rating was assigned for hemorrhoids that were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating was assigned for hemorrhoids with persistent bleeding and marked secondary anemia, or with fissures.

A note was added to Diagnostic Code 7336, effective August 23, 1948, providing that when hemorrhoids have been service-connected, subsequent recurrences will also be service-connected.  The Schedule for Rating Disabilities, 1945 Edition, Extension 4 (Aug. 23, 1948).  The remainder of the rating criteria for Diagnostic Code 7336 remained the same at that time.

The Veteran's service treatment records show that his genitourinary system was "normal" and that there were no hemorrhoids on the July 1943 induction examination.  In August 1944, he was admitted to the Station Hospital in Fort Myers, Florida, with a diagnosis of hemorrhoids, acute, external, mild, cause undetermined; this remained the final diagnosis at hospital discharge.  He reported that, on the day prior, he experienced several severe, copious, and watery bowel movements with pain around the anus and noticed a large, tender lump protruding from the right side of the rectum.  He denied having previous similar episodes.  On the following day, he underwent surgery to remove one hemorrhoid, which was about one-inch in diameter, with the routine clamp and suture method.  The Veteran remained in the hospital for post-operative treatment and returned to duty approximately two weeks later.  His condition was noted to be improved at that time.  The clinical record shows that the Veteran did not participate in a reconditioning program.

During his March 1946 separation examination, the Veteran reported some pain on defecation of protrusion of hemorrhoids on straining, but no bleeding.  The surgical history of hemorrhoidectomy was also noted.  On examination, the genitourinary system was normal, and there was no evidence of external hemorrhoids.  While the examiner indicated that the disorder was incurred in the line of duty, he stated "no" to the category labeled "Disability?".

In considering the evidence of record under the laws and regulations as set forth above, to include the law in effect at the time of the prior rating decisions, the Board finds no CUE in either the May 1946 or February 1948 rating decisions.  The RO applied the law in effect at the time to assign a noncompensable evaluation for the post-operative hemorrhoids consistent with the evidence of record, including the separation examination discussed above.  See Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005) (before 1990 effective date of now 38 U.S.C.A. § 5104(b), VA was not required to set forth in detail factual bases for rating decisions; rating board presumed to have made requisite findings in absence of evidence to the contrary).  Moreover, the separation examination was noted as the most recent examination in both rating decisions and contained the Veteran's reported medical history of symptoms in regard to his post-operative status.

The claims file contains no submission from the Veteran during that time period to support a finding to the contrary, to include any contention that the record available to the RO in either instance was incomplete or incorrect in any manner.  Moreover, the record does not reflect, and the Veteran does not contend that he filed an application for review of either decision.  His next correspondence to VA was over 50 years later when he filed a claim for service connection for stenosis based on information provided to him by his doctor several years earlier.  See, e.g., March and April 2001 claim and related submission.  To the extent the Veteran alleges that the evidence of record at the time supported a compensable evaluation, regardless of the question of misdiagnosis discussed below, this is a disagreement as to how the facts were weighed or evaluated, which does not constitute CUE.  See, e.g., Russell, 3 Vet. App. at 313-14.

Moreover, at the time of the May 1946 and February 1948 rating decisions, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the RO rating panel participated in and was a signatory in each decision.  The opinion that the Veteran's symptomatology did not meet the requirements for a compensable evaluation was accordingly supported by the medical member of the panel based on a review that included the separation examination, and the RO appropriately relied on this medical judgment in deciding the claims.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (Board's position substantially justified in pre-Colvin decision relying on its own medical judgment).  Historically, VA was not required to rely upon independent medical evidence to support its medical conclusions; both the Board and the RO's common practice at that time was to use their own medical judgment by way of a medical member of the panel.  See, e.g., Austin v. Brown, 6 Vet. App. 547, 549 (1994).  As these rating decisions were ascribed to by the medical member of the panel, it cannot be said that the pertinent evidence of record supports the Veteran's position.

In addition, the Veteran does not allege that the RO incorrectly applied VA laws and regulations in place at the time.  Rather, in regard to his remaining contentions, he essentially argues both decisions contain CUE in that they were based on misdiagnosis of his post-surgical status and a failure of the duty to assist in not providing VA examinations.  

In regard to the argument of misdiagnosis, to the extent there was indeed a misdiagnosis at the time of the separation examination or otherwise prior to adjudication, a medical error or change in diagnosis does not constitute CUE.  See Russell, 3 Vet. App. at 314 ("[A] new medical diagnosis that 'corrects' an earlier diagnosis ruled on by previous adjudicators is the kind of 'error' that could not be considered an error in the original adjudication."); Henry v. Derwinski, 2 Vet. App. 88, 90 (1992) (doctor's medical error was not administrative error during adjudication process; adjudication was correct given the state of the evidence at that time); Kronberg v. Brown, 4 Vet. App. 399, 401 (1993) (BVA decision that there was no CUE in original adjudication was not arbitrary, capricious, or an abuse of discretion, where new evidence many years later resulted in a diagnosis of disease unavailable at time of 1954 rating decision given state of medicine at that time).  Moreover, while the Board recognizes the statements of the Veteran's private doctor (Dr. B.C., initials used to protect privacy) as offered by the Veteran in support of his current CUE claim (presumably the April 2008 treatment records relating the Veteran's current problems to his in-service hemorrhoidectomy and related April 2008 written statement; a specific date reference was not provided), such findings were made approximately 60 years after the rating decisions at issue, and therefore cannot support a finding of CUE.  In other words, they were not in existence or of record at the time of the prior rating decisions.

In regard to the argument of the failure to provide VA examinations, a breach of a duty to assist cannot constitute CUE; incomplete or not, the only record that may be reviewed in the CUE analysis is the record that was before the RO at the time of the original decision.  See Cook v. Principi, 318 F.3d 1334, 1346-47 (Fed. Cir. 2002) (citing Caffrey, 6 Vet. App. at 383).

For the foregoing reasons, the Board finds there was no CUE in the May 1946 and February 1948 rating decisions assigning an initial noncompensable evaluation for post-operative hemorrhoids and continuing the noncompensable evaluation, respectively.  The benefit-of-the-doubt rule is inapplicable to CUE motions, and the motion must therefore be denied.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313-14) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such a claim is that it involves more than a disagreement as to how the facts were weighed or evaluated); 38 C.F.R. § 20.1411(a).


ORDER

The appeal for reversal or revision of a May 1946 initial rating decision assigning a noncompensable evaluation for post-operative hemorrhoids and a February 1948 rating decision continuing the noncompensable evaluation on the basis of CUE is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


